Hon v Prince Dev. Co. LLC (2022 NY Slip Op 02340)





Hon v Prince Dev. Co. LLC


2022 NY Slip Op 02340


Decided on April 07, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 07, 2022

Before: Manzanet-Daniels, J.P., Kern, Gesmer, Oing, Rodriguez, JJ. 


Index No. 602236/04 Appeal No. 15683&M-306M-588 Case No. 2021-02415 

[*1]John Hon et al., Plaintiffs-Respondents,
vPrince Development Company LLC, et al., Defendants. Roug Kang Wang et al., Nonparty-Appellants.


Wang Law Office, PLLC, Flushing (Jean Wang of counsel), for appellants.
Aronauer & Yudell, LLP, New York (Joseph Aronauer of counsel), for respondents.

Order, Supreme Court, New York County (Kathryn E. Freed, J.), entered December 29, 2020, which, to the extent appealed from as limited by the briefs, denied as moot nonparties appellants' motion to set aside the sale of certain real property, unanimously affirmed, with costs.
Given the court's prior determination that appellants had no interest in the property and that their application to set aside the sale of the property was untimely under CPLR 2003, appellants have no standing to object to the reasonableness of the sale (see e.g. Sansol Indus. v 345 E. 56th St. Owners, 276 AD2d 370 [1st Dept 2000]), and their motion to set it aside is moot.
In any event, the motion is untimely under CPLR 2003 and otherwise without merit (see Hitech Homes LLC v Burke, 171 AD3d 408 [1st Dept 2019]). Plaintiffs' credit-bid was not improper under the circumstances (see e.g. Richter v Targee St. Internal Med., 2004 NYLJ LEXIS 311 [Sup Ct, Richmond County, January 30, 2004]). To the extent appellants challenge the fee arrangement between plaintiffs and their counsel, the issue is irrelevant to the application to vacate the sale of the property, and the argument has previously been decided against appellants (41st Rd. Props., LLC v Wang Real Prop. LLC, Sup Ct, Queens County, June 24, 2020, Dufficy, J., index No. 704061/2004).
We have considered appellants' remaining arguments, to the extent preserved, and find them unavailing.	M-306 — Hon v Prince Development Co., LLC
Motion for this Court to take judicial notice of Judge Dufficy's
June 22, 2020, decision order in the foreclosure action, granted.	M-588 — Hon v Prince Development Co., LLC
Motion for an award of sanctions pursuant to 22 NYCRR
130-1.1 for frivolous conduct, denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: April 7, 2022